Citation Nr: 1642846	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  14-28 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability manifested by dizziness, to include peripheral vestibular disorder, claimed as dizziness, vertigo, and Meniere's disease, to include as due to service-connected tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to August 1968.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for peripheral vestibular disorder, claimed as dizziness, vertigo, and Meniere's disease.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pertinent evidence dated or received after issuance of the last adjudication generally must be referred to the AOJ/RO for initial review.  38 C.F.R. § 20.1304 (c) (2015).  

The exceptions are when the right to such review is waived by the claimant or his representative or when the benefit being sought is allowed in full.  Additionally, recent legislation created another exception for cases where the substantive appeal was filed on or after February 2, 2013, which is the case in this appeal.  Specifically, Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154 mandated that evidence submitted by the appellant and/or representative where the substantive appeal is filed on or after February 2, 2013 may be considered without a waiver for initial AOJ review unless initial review by the AOJ is specifically requested.  Here, following the last adjudication of the claim in a July 2014 statement of the case, VA added relevant VA treatment records to the claims file without issuing a supplemental statement of the case (SSOC) or rating decision.  Neither the Veteran nor his representative has waived the right to have the agency of original jurisdiction (AOJ)/RO initially review it.  The Board cannot allow in full the benefit sought by him at this time.  Moreover, the exception under the Camp Lejeune Families Act is not applicable here because the Board has interpreted this provision to only apply in cases where the Veteran or his or her representative has submitted additional evidence.  It does not apply to situations like the one at hand where VA obtains additional evidence that has not been reviewed by the AOJ.

To perform an initial review of the aforementioned additional pertinent evidence as well as any procured or submitted on remand, another SSOC must be issued by the AOJ/RO if this benefit remains denied in whole or in part.  38 C.F.R. § 19.31 (b)(1) (2015).  If it is granted in whole or in part, a rating decision must be issued by the AOJ/RO.

In addition, the Board notes that the Veteran is claiming, in part, that his dizziness, or disability manifested by dizziness, is proximately related to his service-connected tinnitus.  Service connection is provided for a disability, which is proximately due to, or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (2015).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 
38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that the new regulation requires that the aggravation be supported by medical evidence created prior to the claimed aggravation.  71 Fed. Reg. 52,744-52,747 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(a)).

A VA opinion was obtained in April 2014, in which the examiner stated that the Veteran's dizziness is related to military service as it began following an explosion.  However, the examiner did not provide a rationale for this opinion and additional evidence regarding an in-service explosion is not of record.  Moreover, the examiner stated that the Veteran's tinnitus is secondary to noise exposure and hearing loss and that it is not in a causative relationship with his dizzy problems.  However, the examiner did not provide a rationale for this opinion and did not state whether his peripheral vestibular disorder is aggravated by his tinnitus.  

To that end, the Board notes that the Veteran has reported that his dizziness began during and is worse during episodes of increased tinnitus.  In a May 2012 neurology consultation, which is included among the records added after the SOC, the neurologist stated that the several hour spells of dizziness that occur every few weeks and are associated with increased tinnitus are of uncertain significance, but it could be a sign of early Meniere's disease.  The Veteran was advised to follow up with a physician.  

The April 2014 VA examiner indicated that the Veteran had symptoms of Meniere's disease, but did not specify whether he carried that diagnosis or, if so, whether that disability is etiologically related to service or service-connected tinnitus.  

As such, upon remand, a new VA examination and opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination with a qualified physician to determine whether any current disability manifested by dizziness is related to service.  

Access to the claims file, which must include a copy of this remand, must be provided to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current disabilities manifested by dizziness, and should specifically state whether the Veteran has Meniere's disease.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current disability, to include peripheral vestibular disorder, Meniere's Disease or any other disabilities noted during the examination, had onset in service or is otherwise related to a disease or injury in service.  The examiner is requested to specifically comment on the 2014 VA examiner's findings regarding an in-service explosion.  

Then, to the extent possible, (likely, unlikely, at least as likely as not) the examiner should also opine whether any disability was either (a) proximately caused by or (b) proximately aggravated by his service-connected tinnitus.  If the examiner states that any disability is aggravated by service-connected tinnitus, the examiner should attempt to establish a baseline level of severity of the disability prior to aggravation by the service-connected tinnitus.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  If the examiner discounts the Veteran's reports of symptoms, he or she should provide a reason for doing so.

2.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained since the July 2014 statement of the case.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




